DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2.	Claims 21, 22, 25, 26, 28, 29, 35 and 37 are pending upon entry of amendment filed on 11/12/21.

3. 	The following is an Examiner's Statement of Reasons for Allowance: 

Claims 21, 22, 25, 26, 28, 29, 35 and 37 are allowed.  

Upon approval of the terminal disclaimer filed on 11/12/21, the rejection of record has been withdrawn.

The following is an examiner’s statement of reasons for allowance: the currently claimed composition are allowable because the most pertinent prior art (Gopal reference and U.S. 5,961,944, of record) no longer discloses CD45 antibody set forth in the SEQ ID NO:14 as well as encompassed by the CDRs of SEQ ID NO:3-8 in composition comprising excipients of ascorbic acid of 0.5-5% and PVP of 0.5-4% as required by the claimed invention. 

4.  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

5.	       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Yunsoo Kim
Patent Examiner
Technology Center 1600
November 24, 2021 

/YUNSOO KIM/Primary Examiner, Art Unit 1644